Exhibit 10.1

UNITED STATES OF AMERICA

DEPARTMENT OF THE TREASURY

COMPTROLLER OF THE CURRENCY

 

In the Matter of:

CommunityOne Bank, N. A.

Asheboro, North Carolina

  

)            

)            

)            

   AA-EC-10-69

CONSENT ORDER

WHEREAS, the Comptroller of the Currency of the United States of America
(“Comptroller”), through his National Bank Examiner, has supervisory authority
over CommunityOne Bank, National Association, Asheboro, North Carolina (“Bank”);

WHEREAS, the Bank, by and through its duly elected and acting Board of Directors
(“Board”), has executed a Stipulation and Consent to the Issuance of a Consent
Order (“Stipulation and Consent”), dated July 22, 2010, that is accepted by the
Comptroller; and

WHEREAS, by this Stipulation and Consent, which is incorporated by reference,
the Bank has consented to the issuance of this Consent Order (“Order”) by the
Comptroller.

NOW, THEREFORE, pursuant to the authority vested in him by the Federal Deposit
Insurance Act, as amended, 12 U.S.C. § 1818, the Comptroller hereby orders that:

ARTICLE I

COMPLIANCE COMMITTEE

(1) Within five (5) days, the Board shall appoint and maintain an active
Compliance Committee of at least three (3) directors, none of whom shall be an
employee, former employee or controlling shareholder of the Bank or any of its
affiliates (as the term “affiliate” is defined in 12 U.S.C. § 371c(b)(1)), or a
family member of any such person. Upon appointment, the names of the members of
the Compliance Committee and, in the event of a change of the membership, the
name of any new member shall be submitted in writing to the Director for Special



--------------------------------------------------------------------------------

Supervision (“Director”). The Compliance Committee shall be responsible for
monitoring and coordinating the Bank’s adherence to the provisions of this
Order.

(2) The Compliance Committee shall meet at least monthly.

(3) Within thirty (30) days of the date of this Order and every thirty (30) days
thereafter, the Compliance Committee shall continue to ensure the submission of
a written progress report to the Board setting forth in detail:

 

  (a) a description of the actions needed to achieve full compliance with each
Article of this Order;

 

  (b) actions taken to comply with each Article of this Order; and

 

  (c) the results and status of those actions.

(4) The Board shall forward a copy of the Compliance Committee’s report, with
any additional comments by the Board, to the Director within ten (10) days of
receiving such report.

(5) All reports or plans which the Bank or Board has agreed to submit to the
Director pursuant to this Order shall be forwarded, by overnight mail or via
email, to the following:

 

Director for Special Supervision    with a copy to: Comptroller of the Currency
   Comptroller of the Currency 250 E Street, S.W.    Carolinas Field Office Mail
Stop 7-4    212 South Tryon Street, Suite 700 Washington, DC 20219    Charlotte,
North Carolina 28281

(6) The Board shall ensure that the Bank has sufficient processes, personnel,
and control systems to effectively implement and adhere to all provisions of
this Order, and that Bank personnel have sufficient training and authority to
execute their duties and responsibilities under this Order.

 

2



--------------------------------------------------------------------------------

ARTICLE II

STRATEGIC PLAN

(1) Within sixty (60) days, the Board shall forward to the Director for his
review and determination of no supervisory objection pursuant to paragraph
(5) of this Article, a written Strategic Plan for the Bank that is acceptable to
the Director, covering at least a three-year period. Immediately following
receipt of the Director’s written determination of no supervisory objection, the
Board shall adopt and the Bank (subject to Board review and ongoing monitoring)
shall implement and thereafter ensure adherence to the Strategic Plan. The
Strategic Plan shall establish objectives for the Bank’s overall risk profile,
earnings performance, growth, balance sheet mix, off-balance sheet activities,
liability structure, capital adequacy, reduction in the volume of nonperforming
assets, product line development, and market segments that the Bank intends to
promote or develop, together with strategies to achieve those objectives, and
shall, at a minimum, include:

 

  (a) a mission statement that forms the framework for the establishment of
strategic goals and objectives;

 

  (b) the strategic goals and objectives to be accomplished;

 

  (c) a description of the Bank’s targeted market(s) and an assessment of the
current and projected risks and competitive factors in its identified target
market(s);

 

  (d) specific actions to improve Bank earnings and accomplish the identified
strategic goals and objectives;

 

  (e) identification of Bank personnel to be responsible and accountable for
achieving each goal and objective of the Strategic Plan, including specific
timeframes;

 

3



--------------------------------------------------------------------------------

  (f) a financial forecast, to include projections for major balance sheet and
income statement accounts, targeted financial ratios, and growth projections
over the period covered by the Strategic Plan;

 

  (g) a description of the assumptions used to determine financial projections
and growth targets;

 

  (h) an identification and risk assessment of the Bank’s present and planned
future product lines (assets and liabilities) that will be utilized to
accomplish the strategic goals and objectives established in the Strategic Plan,
with the requirement that the risk assessment of new product lines must be
completed prior to the offering of such product lines;

 

  (i) a description of control systems to mitigate risks associated with planned
new products, growth, or any proposed changes in the Bank’s markets;

 

  (j) an evaluation of the Bank’s internal operations, staffing requirements,
board and management information systems, and policies and procedures for their
adequacy and contribution to the accomplishment of the goals and objectives
established in the Strategic Plan;

 

  (k) a management employment and succession program to promote the retention
and continuity of capable management;

 

  (l) assigned responsibilities and accountability for the strategic planning
process, new products, growth goals, and proposed changes in the Bank’s
operating environment; and

 

  (m) a description of systems to monitor the Bank’s progress in meeting the
Strategic Plan’s goals and objectives.

 

4



--------------------------------------------------------------------------------

(2) If the Board’s Strategic Plan under paragraph (1) of this Article includes a
sale or merger of the Bank, the Strategic Plan shall, at a minimum, address the
steps that will be taken and the associated timeline to ensure that a definitive
agreement for the sale or merger is executed not later than ninety (90) days
after the receipt of the Director’s written determination of no supervisory
objection pursuant to paragraph (5) of this Article.

(3) At least monthly, the Board shall review financial reports and earnings
analyses prepared by the Bank that evaluate the Bank’s performance against the
goals and objectives established in the Strategic Plan, as well as the Bank’s
written explanation of significant differences between actual and projected
balance sheet, income statement, and expense accounts, including descriptions of
extraordinary and/or nonrecurring items. The Bank shall submit a copy of these
reports to the Director upon completion.

(4) At least quarterly, the Board shall prepare a written evaluation of the
Bank’s performance against the Strategic Plan, based on the Bank’s monthly
reports, analyses, and written explanations of any differences between actual
performance and the Bank’s strategic goals and objectives, and shall include a
description of the actions the Board will require the Bank to take to address
any shortcomings, which shall be documented in the Board meeting minutes. Within
ten (10) days of completing its evaluation, the Board shall submit a copy of the
evaluation and Board minutes to the Director.

(5) Prior to adoption by the Board, a copy of the Strategic Plan, and any
subsequent amendments or revisions, shall be forwarded to the Director for a
prior written determination of no supervisory objection. Upon receiving a
written determination of no supervisory objection from the Director, the Board
shall adopt and the Bank shall immediately implement and adhere to the Strategic
Plan.

 

5



--------------------------------------------------------------------------------

(6) The Bank may not initiate any action that deviates significantly from the
Board-approved Strategic Plan, including subsequent amendments or revisions,
without a written determination of no supervisory objection from the Director.
The Board must give the Director advance, written notice of its intent to
deviate significantly from the Strategic Plan, along with an assessment of the
impact of such change on the Bank’s condition, including a profitability
analysis and an evaluation of the adequacy of the Bank’s organizational
structure, staffing, management information systems, internal controls, and
written policies and procedures to identify, measure, monitor, and control the
risks associated with the change in the Strategic Plan.

(7) For the purposes of this Article, changes that may constitute a significant
deviation from the Strategic Plan include, but are not limited to, a change in
the Bank’s products and services, marketing strategies, marketing partners,
business lines, asset growth, underwriting practices and standards, credit
administration, account management, collection strategies or operations, fee
structure or pricing, accounting processes and practices, or funding strategy,
any of which, alone or in aggregate, may have a material impact on the Bank’s
operations or financial performance; or any other changes in personnel,
operations, or external factors that may have a material impact on the Bank’s
operations or financial performance. For purposes of this paragraph, “personnel”
shall include the president, chief executive officer, chief operating officer,
chief financial officer, chief credit officer, chief compliance officer, risk
manager, internal auditor, member of the Bank’s board of directors, or any other
position subsequently identified in writing by the Director.

 

6



--------------------------------------------------------------------------------

ARTICLE III

CAPITAL PLAN AND HIGHER MINIMUMS

(1) The Bank shall within ninety (90) days achieve and thereafter maintain the
following minimum capital ratios (as defined in 12 C.F.R. Part 3)1:

 

  (a) Total capital at least equal to twelve percent (12%) of risk-weighted
assets;

 

  (b)

Tier 1 capital at least equal to nine percent (9%) of adjusted total assets.2

(2) Within sixty (60) days, the Board shall forward to the Director for his
determination of no supervisory objection pursuant to paragraph (5) of this
Article, a written Capital Plan for the Bank, covering at least a three-year
period. Immediately following receipt of the Director’s written determination of
no supervisory objection, the Board shall adopt and the Bank (subject to Board
review and ongoing monitoring) shall implement and thereafter ensure adherence
to the Capital Plan. The Capital Plan shall include:

 

  (a) specific plans for the achievement and maintenance of adequate capital,
which may in no event be less than the requirements of paragraph (1) of this
Article;

 

  (b) projections for growth and capital requirements, based upon a detailed
analysis of the Bank’s assets, liabilities, earnings, fixed assets, and
off-balance sheet activities;

 

  (c) projections of the sources and timing of additional capital to meet the
Bank’s future needs, as set forth in the Strategic Plan;

 

1 The requirement in this Order to meet and maintain a specific capital level
means that the Bank may not be deemed to be “well capitalized” for purposes of
12 U.S.C. § 1831o and 12 C.F.R. Part 6, pursuant to 12 C.F.R. § 6.4(b)(1)(iv).

2 Adjusted total assets is defined in 12 C.F.R. § 3.2(a) as the average total
asset figure required to be computed for and stated in the Bank’s most recent
quarterly Consolidated Report of Condition and Income (“call report”) minus
end-of-quarter intangible assets and other deductions pursuant to section
2(c)(5) of Appendix A of 12 C.F.R. Part 3.

 

7



--------------------------------------------------------------------------------

  (d) identification of the primary sources from which the Bank will maintain an
appropriate capital structure to meet the Bank’s future needs, as set forth in
the Strategic Plan;

 

  (e) specific plans detailing how the Bank will comply with restrictions or
requirements set forth in this Order and with 12 U.S.C. § 1831o, including the
restrictions against brokered deposits in 12 C.F.R. § 337.6; and

 

  (f) contingency plans that identify alternative methods to strengthen capital,
should the primary source(s) under paragraph (d) of this Article not be
available.

(3) The Bank may make payment of a fee to any Bank director only for attendance
at Board meetings or committee meetings thereof, and only upon a determination
of no supervisory objection by the Director.

(4) The Bank may make payment of a dividend or make a capital distribution or
make payment of director retainer fees only:

 

  (a) when the Bank is in compliance with its approved Capital Plan and would
remain in compliance with its approved Capital Plan immediately following the
payment of any dividend;

 

  (b) when the Bank is in compliance with 12 U.S.C. §§ 56 and 60; and

 

  (c) following the prior written determination of no supervisory objection by
the Director.

(5) Prior to adoption by the Board, a copy of the Capital Plan shall be
submitted to the Director for a prior written determination of no supervisory
objection. Upon receiving a written determination of no supervisory objection
from the Director, the Board shall adopt and the Bank shall immediately
implement and adhere to the Capital Plan. The Board shall review

 

8



--------------------------------------------------------------------------------

and update the Bank’s Capital Plan at least annually and more frequently if
necessary or if requested by the Director. Revisions to the Bank’s Capital Plan
shall be submitted to the Director for a prior written determination of no
supervisory objection.

(6) If the Bank fails to submit an acceptable Capital Plan as required by
paragraph (2) of this Article, fails to implement or adhere to a Capital Plan to
which the Director has taken no supervisory objection pursuant to paragraph
(5) of this Article, or fails to achieve and maintain the minimum capital ratios
as required by paragraph (1) of this Article, then in the sole discretion of the
Director, the Bank shall, within thirty (30) days of notification by the OCC of
such failure and upon direction of the Director, develop and submit to the
Director for his review and prior written determination of no supervisory
objection a Disposition Plan that shall detail the Board’s proposal to sell or
merge the Bank, or liquidate the Bank under 12 U.S.C. § 181.

(7) In the event that the Disposition Plan submitted by the Bank’s Board
outlines a sale or merger of the Bank, the Disposition Plan shall, at a minimum,
address the steps that will be taken and the associated timeline to ensure that
a definitive agreement for the sale or merger is executed not later than ninety
(90) days after the receipt of the Director’s written determination of no
supervisory objection to the Disposition Plan.

(8) After the Director has advised the Bank in writing of no supervisory
objection to the Disposition Plan, the Board shall immediately adopt and
implement, and shall thereafter ensure adherence to, the terms of the
Disposition Plan. Failure to submit a timely, acceptable Disposition Plan, or
failure to implement and adhere to the Disposition Plan after the Board obtains
a written determination of no supervisory objection from the Director, may be
deemed a violation of this Order, in the exercise of the Director’s sole
discretion.

 

9



--------------------------------------------------------------------------------

ARTICLE IV

LOAN PORTFOLIO MANAGEMENT

(1) Within sixty (60) days, the Board shall develop, implement, and thereafter
ensure Bank adherence to a written program to improve the Bank’s loan portfolio
management. The program shall include, but not be limited to systems and
procedures that:

 

  (a) ensure satisfactory and perfected collateral documentation;

 

  (b) require that extensions of credit are granted, by renewal or otherwise, to
any borrower only after obtaining, performing and documenting a global analysis
of current and satisfactory credit information;

 

  (c) track and analyze credit, collateral and policy exceptions;

 

  (d) provide for accurate risk ratings consistent with the classification
standards contained in the Comptroller’s Handbook on “Rating Credit Risk;”

 

  (e) ensure compliance with call report instructions, the Bank’s lending
policies, and laws, rules, and regulations pertaining to the Bank’s lending
function;

 

  (f) ensure the accuracy of internal management information systems;

 

  (g) provide adequate training of Bank personnel performing credit analyses in
cash flow analysis, particularly analysis using information from tax returns,
and implement processes to ensure that additional training is provided as
needed; and

 

  (h)

include a performance appraisal process, including performance appraisals, job
descriptions, and incentive programs for loan officers, which adequately
consider their performance relative to policy

 

10



--------------------------------------------------------------------------------

 

compliance, documentation standards, accuracy in credit risk ratings, and other
loan administration matters.

Upon completion, a copy of the program shall be forwarded to the Director.

ARTICLE V

CREDIT RISK AND PROBLEM ASSET MANAGEMENT

(1) Within sixty (60) days, the Board shall develop, implement, and thereafter
ensure Bank adherence to a written program to reduce the high level of credit
risk in the Bank. The program shall include, but not be limited to procedures
which strengthen:

 

  (a) credit underwriting;

 

  (b) management of credit operations and the maintenance of an adequate,
qualified staff in all loan functional areas; and

 

  (c) loan collections.

Upon completion, the Board shall submit a copy of the written program to the
Director.

(2) At least quarterly, the Board shall prepare a written assessment of the
Bank’s credit risk, which shall evaluate the Bank’s progress under the
aforementioned program. Upon completion, the Board shall submit a copy of this
assessment to the Director.

(3) Within sixty (60) days, the Board shall adopt and the Bank (subject to Board
review and ongoing monitoring) shall implement and thereafter ensure adherence
to a written program designed to protect the Bank’s interest in those assets
criticized as “doubtful,” “substandard,” or “special mention” in the most recent
Report of Examination (“ROE”), in any subsequent ROE, by any internal or
external loan review, or in any list provided to management by the National Bank
Examiners during any examination. The program shall: (i) be independent of the
loan origination and approval functions; (ii) include sufficient staff having
the

 

11



--------------------------------------------------------------------------------

qualifications, skills, and experience to effectively manage and resolve problem
assets, who will be held accountable by the Bank’s Board to successfully execute
their assigned duties; (iii) include adequate management information systems to
measure the status of workout plans on each problem asset; and (iv) include the
development of Criticized Asset Reports (“CARs”) for all credit relationships
and other assets totaling in aggregate five hundred thousand dollars ($500,000)
or more criticized as “doubtful” or “substandard,” and for all credit
relationships and other assets totaling in aggregate seven hundred fifty
thousand dollars ($750,000) criticized “special mention.” The CARs must be
updated and submitted to the Board and the Director monthly. Each CAR shall
cover an entire credit relationship and other assets, and include, at a minimum,
analysis and documentation of the following:

 

  (a) the origination date and any renewal or extension dates, amount, purpose
of the loan or other asset, and the originating and current handling officer(s);

 

  (b) timely identification of the risk ratings of the loans or other assets;

 

  (c) the expected primary and secondary sources of repayment, and an analysis
of the adequacy of the repayment sources;

 

  (d) the appraised value of supporting collateral, along with the date and
source of the appraisal, and the position of the Bank’s lien on such collateral,
where applicable, as well as other necessary documentation to support the
current collateral valuation;

 

  (e) an analysis of current and complete credit information, including a global
cash flow analysis where loans are to be repaid from operations;

 

  (f) results of any impairment analysis;

 

12



--------------------------------------------------------------------------------

  (g) appropriate accrual status pursuant to the FFIEC Instructions for the
preparation of call reports;

 

  (h) significant developments, including a discussion of changes since the
prior CAR, if any; and

 

  (i) the proposed action to eliminate the basis of criticism and the time frame
for its accomplishment, including an appropriate exit strategy.

(4) The Bank shall not extend credit, directly or indirectly, including
renewals, modifications or extensions, to a borrower whose loans or other
extensions of credit are criticized in any ROE, in any internal or external loan
review, or in any list provided to management by the National Bank Examiners
during any examination, unless and until the Board, or a designated committee
thereof, finds that each of the following conditions is met:

 

  (a) the extension of additional credit is necessary to promote the best
interests of the Bank and that prior to renewing, modifying or extending any
additional credit, a majority of the full Board (or designated committee)
approves the credit extension and records, in writing, why such extension is
necessary to promote the best interests of the Bank;

 

  (b) the Bank performs a written credit and collateral analysis as required by
paragraph (3)(c) and (3)(d) of this Article and, if necessary, the proposed
action referred to in paragraph (3)(i) of this Article is revised, as
appropriate; and

 

  (c) the Board’s formal plan to collect or strengthen the criticized asset will
not be compromised by the extension of additional credit.

 

13



--------------------------------------------------------------------------------

A copy of the findings and approval of the Board or designated committee shall
be maintained in the credit file of the affected borrower and made available for
review by National Bank Examiners.

(5) The Bank shall not extend credit, directly or indirectly, for the purpose of
capitalization of accrued interest or the establishment of a new interest
reserve on a loan to a borrower that is criticized in any ROE, in any internal
or external loan review, or in any list provided to management by the National
Bank Examiners during any examination.

ARTICLE VI

CONCENTRATIONS OF CREDIT

(1) Within ninety (90) days, the Board shall adopt and the Bank (subject to
Board review and ongoing monitoring) shall ensure implementation and adherence
to an enhanced written commercial real estate concentration management program
consistent with the guidelines in OCC Bulletin 2006-46 (December 6, 2006). The
program shall include (but not be limited to) the following:

 

  (a) policy guidelines addressing the level and nature of exposures acceptable
to the institution and setting concentration limits, including limits on
commitments to individual borrowers and appropriate sub-limits;

 

  (b) procedures to identify and quantify the nature and level of risk presented
by concentrations, including review of reports describing changes in conditions
in the Bank’s markets;

 

  (c) procedures to periodically review and revise, as appropriate, risk
exposure limits and sub-limits to conform to any changes in the institution’s
strategies and to respond to changes in market conditions;

 

14



--------------------------------------------------------------------------------

  (d) periodic portfolio-level stress tests or sensitivity analysis to quantify
the impact of changing economic conditions on asset quality, earnings, and
capital;

 

  (e) appropriate strategies for managing concentration levels, including a
contingency plan to reduce or mitigate concentrations in the event of adverse
market conditions; and

 

  (f) periodic reports to the Board, to include the following, as appropriate:

 

  (i) a summary of concentration levels, by type and subtype;

 

  (ii) a synopsis of the Bank’s market analysis;

 

  (iii) a discussion of recommended strategies when concentrations approach or
exceed Board-approved limits;

 

  (iv) a synopsis of changes in risk levels by concentration type and subtype,
with discussion of recommended changes in credit administration procedures (for
example, underwriting practices, risk rating, monitoring, and training).

 

  (g) Upon completion, the Board shall forward a copy of the program required in
paragraph (1) of this Article, and any concentration reports, studies, or
analyses to the Director.

ARTICLE VII

CREDIT AND COLLATERAL EXCEPTIONS

(1) Except as otherwise provided herein, the Bank shall obtain current and
complete credit information on all loans lacking such information, including
those listed in the most recent ROE (within sixty (60) days from the effective
date of this Order), in any subsequent ROE (within sixty (60) days from the
issuance of such ROE), in any internal or external loan review (within sixty
(60) days from the completion of such review), or in any listings of loans

 

15



--------------------------------------------------------------------------------

lacking such information provided to management by the National Bank Examiners
at the conclusion of an examination (within sixty (60) days from receipt of such
listing). The Bank shall maintain a list of any credit exceptions that have not
been corrected within the timeframe discussed above. This list shall include an
explanation of the actions taken to correct the exception, the reasons why the
exception has not yet been corrected, and a plan to correct the exception.

(2) Except as otherwise provided herein, the Bank shall ensure proper collateral
documentation is maintained on all loans and correct each collateral exception
listed in the most recent ROE (within sixty (60) days from the effective date of
this Order), in any subsequent ROE (within sixty (60) days from the issuance of
such ROE), in any internal or external loan review (within sixty (60) days from
the completion of such review), or in any listings of loans lacking such
information provided to management by the National Bank Examiners at the
conclusion of an examination (within sixty (60) days from the receipt of such
listing). The Bank shall maintain a list of any collateral exceptions that have
not been corrected within the timeframe discussed above. This list shall include
an explanation of the actions taken to correct the exception, the reasons why
the exception has not yet been corrected, and a plan to correct the exception.

ARTICLE VIII

APPRAISALS OF REAL PROPERTY

(1) The Board shall require and the Bank shall obtain a current independent
appraisal or updated appraisal, in accordance with 12 C.F.R. Part 34, on any
loan in the amount of two hundred fifty thousand dollars ($250,000) or more that
is secured by real property:

 

16



--------------------------------------------------------------------------------

  (a) where the loan was criticized in the most recent ROE or by the Bank’s
internal or external loan review and the most recent independent appraisal is
more than twelve (12) months old; or

 

  (b) where the borrower has failed to comply with the contractual terms of the
loan agreement and the Bank’s analysis of current financial information does not
support the ongoing ability of the borrower or guarantor(s) to perform in
accordance with the contractual terms of the loan agreement and the most recent
independent appraisal is more than twelve (12) months old.

(2) Appraisals required by this Article shall be ordered within sixty (60) days
of the date of the Order, and going forward, within thirty (30) days following
the event triggering the appraisal requirement, for delivery to the Bank within
sixty (60) days of the date the appraisal was ordered.

(3) Within thirty (30) days, the Board shall require and the Bank shall develop
and implement an independent review and analysis process to ensure that
appraisals conform to appraisal standards and regulations. The appraisal review
and analysis process shall ensure that appraisals are:

 

  (a) performed in accordance with 12 C.F.R. Part 34;

 

  (b) consistent with the guidance in OCC Bulletin 2005-6, “Appraisal
Regulations and the Interagency Statement on Independent Appraisal and
Evaluation Functions: Frequently Asked Questions” (March 22, 2005); and,

 

  (c) consistent with OCC Advisory Letter 2003-9, “Independent Appraisal and
Evaluation Function” (October 28, 2003).

 

17



--------------------------------------------------------------------------------

(4) Written documentation supporting each appraisal review and analysis shall be
retained in the loan file, along with the appraisal.

ARTICLE IX

ALLOWANCE FOR LOAN AND LEASE LOSSES

(1) The Board shall immediately require and the Bank shall implement and
thereafter adhere to a written program for the maintenance of an adequate
Allowance for Loan and Lease Losses (“ALLL”). The program shall be consistent
with the comments on maintaining a proper ALLL found in the Interagency Policy
Statement on the ALLL contained in OCC Bulletin 2006-47 (December 13, 2006) and
with “Allowance for Loan and Lease Losses,” booklet A-ALLL of the Comptroller’s
Handbook, and shall incorporate the following:

 

  (a) internal risk ratings of loans;

 

  (b) trends of delinquent and non-accrual loans;

 

  (c) results of the Bank’s independent loan review;

 

  (d) criteria for determining which loans will be reviewed under Financial
Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”)
Topic 310 Receivables (Pre-codification reference: Statement of Financial
Accounting Standards (“FAS”) Statement No. 114), how impairment will be
determined, and procedures to ensure that the analysis of loans complies with
ASC 310 requirements;

 

  (e) criteria for determining loan pools under ASC 310 (Pre-codification
reference: FAS Statement No. 5) and an analysis of those loan pools;

 

  (f) recognition of non-accrual loans in conformance with generally accepted
accounting principles (“GAAP”) and call report instructions;

 

  (g) loan loss experience;

 

18



--------------------------------------------------------------------------------

  (h) concentrations of credit; and

 

  (i) present and projected economic and market conditions.

(2) The program shall provide for a review and concurrence of the ALLL by the
Board at least once each calendar quarter. Any deficiency in the ALLL shall be
remedied in the quarter it is discovered, prior to filing the call report, by
additional provisions from earnings. Written documentation shall be maintained
of the factors considered and conclusions reached by the Board in determining
the adequacy of the ALLL and made available for review by National Bank
Examiners.

(3) Upon completion, a copy of the Board’s ALLL program and quarterly analysis,
and any subsequent revisions to the program and analyses, shall be submitted to
the Director.

ARTICLE X

LIQUIDITY

(1) The Board shall immediately increase the liquidity of the Bank to a level
that is sufficient to sustain the Bank’s current operations and to withstand any
anticipated or extraordinary demand against its funding base. Such actions may
include, but are not necessarily limited to the following:

 

  (a) increasing liquid assets;

 

  (b) increasing stable, core funding;

 

  (c) increasing borrowing availability;

 

  (d) recovering charged-off assets; and

 

  (e) injecting additional equity capital.

 

19



--------------------------------------------------------------------------------

(2) Within sixty (60) days, the Board shall ensure that the Bank implements and
maintains a comprehensive liquidity risk management program, consistent with OCC
Bulletin 2010-13, “Liquidity” (March 22, 2010), which assesses, on an ongoing
basis, the Bank’s current and projected funding needs, and ensures that
sufficient funds or access to funds exist to meet those needs. Such a program
must include effective methods to achieve and maintain sufficient liquidity and
to measure and monitor liquidity risk, to include at a minimum:

 

  (a) Strategies to maintain sufficient liquidity at reasonable costs including,
but not limited to, the following:

  (i) better diversification of funding sources, reducing reliance on high cost
providers and brokered deposits;

 

  (ii) reducing rollover risk;

 

  (iii) increasing liquidity through such actions as obtaining additional
capital, placing limits on asset growth, aggressive collection of problem loans
and recovery of charged-off assets, and asset sales; and

 

  (iv) monitoring the projected impact on reputation, economic and credit
conditions in the Bank’s market(s).

 

  (b) The preparation of liquidity reports which shall be reviewed by the Board
on at least a monthly basis, to include, at a minimum, the following:

 

  (i) a certificate of deposit maturity schedule, including separate line items
for brokered deposits and uninsured deposits, depicting maturities on a weekly
basis for the next month and monthly thereafter for the following five months,
which schedule shall be updated at least weekly;

 

20



--------------------------------------------------------------------------------

  (ii) a schedule of all funding obligations, unfunded loan commitments,
outstanding lines of credit and outstanding letters of credit, showing the
obligations that can be drawn immediately, and on a weekly basis for the next
month and monthly thereafter for the following five months, which schedule shall
be prepared and updated at least weekly;

 

  (iii) a listing of funding sources, prepared and updated on a weekly basis for
the next month and monthly thereafter for the following five months, including
federal funds sold; unpledged assets and assets available for sale; and
borrowing lines by lender, including original amount, remaining availability,
type and book value of collateral pledged, terms, and maturity date, if
applicable; and

 

  (iv) a monthly sources and uses of funds report for a minimum period of six
months, updated monthly, which reflects known and projected changes in asset and
liability accounts, and the assumptions used in developing the projections. Such
reports shall include, at a minimum:

 

  1. the funding obligations and sources required by (b)(ii) and (b)(iii) of
this paragraph;

 

  2. projected additional funding sources, including loan payments, loan
sales/participations, or deposit increases; and

 

  3.

projected additional funding requirements from a reduction in deposit accounts
including uninsured and brokered deposits, inability to acquire federal funds
purchased, or

 

21



--------------------------------------------------------------------------------

 

availability limitations or reductions associated with borrowing relationships.

 

  (c) A contingency funding plan that, on a monthly basis, forecasts funding
needs, and funding sources under different stress scenarios which represent
management’s best estimate of balance sheet changes that may result from a
liquidity or credit event. The contingency funding plan shall include:

 

  (i) specific plans detailing how the Bank will comply with restrictions or
requirements set forth in this Order and 12 U.S.C. §1831o, including the
restrictions against brokered deposits in 12 C.F.R. §337.6;

 

  (ii) the preparation of reports which identify and quantify all sources of
funding and funding obligations under best case and worst case scenarios,
including asset funding, liability funding and off-balance sheet funding; and

 

  (iii) procedures which ensure that the Bank’s contingency funding practices
are consistent with the Board’s guidance and risk tolerances.

(3) Upon completion, the Board shall implement the comprehensive liquidity risk
management program and submit a copy to the Director. The Bank shall submit
liquidity reports required by paragraph (2)(b) of this Article to the Director
on a monthly basis.

 

22



--------------------------------------------------------------------------------

ARTICLE XI

INTERNAL CONTROLS OVER FINANCIAL REPORTING

(1) Within sixty (60) days, the Board shall develop and implement a written
program to strengthen internal controls over accounting and financial reporting.
This written program shall include comprehensive procedures for account
reconciliation and review, financial report preparation and timely detection of
material weaknesses in the Bank’s internal controls to address, at a minimum,
the following:

 

  (a) timing and frequency of performing balance sheet and income and expense
account reconcilements;

 

  (b) personnel assigned to perform account reconcilements;

 

  (c) supervisory personnel independent of the account reconciliation process
assigned to review account reconcilements for completeness and accuracy;

 

  (d) investigation and resolution of account reconciliation differences to
occur within the quarter of discovery;

 

  (e) a charge-off policy on account reconciliation differences which cannot be
resolved within the quarter of discovery;

 

  (f) sufficient and ongoing training of personnel involved in the account
reconcilement process and resolution of account reconcilement differences, and
preparation of financial reports;

 

  (g) monthly reports to Bank management, the Bank’s internal and external audit
personnel and the Board which describe material account reconciliation
differences and internal controls weaknesses, the status of investigations and
time frames for resolution;

 

23



--------------------------------------------------------------------------------

  (h) quarterly reports to the Bank’s holding company and to personnel who
prepare the Bank’s financial reports of the existence of material weaknesses in
the Bank’s internal control structure and procedures for financial reporting;
and

 

  (i) standards for which Bank’ personnel will be held accountable to ensure
compliance with the requirements of this Article.

(2) For purposes of this Article, the terms “material weakness” and internal
control structure and procedures for financial reporting” have the same meaning
as the terms are used in Section 404 of the Sarbanes-Oxley Act of 2002 and
Statement on Auditing Standards No. 60 (“SAS”), respectively.

ARTICLE XII

ADMINISTRATIVE APPEALS AND EXTENSIONS OF TIME

(1) If the Bank requires an extension of any timeframe within this Order, the
Board shall submit a written request to the Director asking for relief. Any
written requests submitted pursuant to this Article shall include a statement
setting forth in detail the special circumstances that prevent the Bank from
complying with a provision and that require an extension of a timeframe within
this Order.

(2) All such requests shall be accompanied by relevant supporting documentation,
and any other facts upon which the Bank relies. The Director’s decision
concerning a request is final and not subject to further review.

 

24



--------------------------------------------------------------------------------

ARTICLE XIII

OTHER PROVISIONS

(1) Although the Bank is required to submit certain proposed actions and
programs for the review or prior written determination of no supervisory
objection of the Director, the Board has the ultimate responsibility for proper
and sound management of the Bank and the completeness and accuracy of the Bank’s
books and records.

(2) It is expressly and clearly understood that if, at any time, the Comptroller
deems it appropriate in fulfilling the responsibilities placed upon him by the
several laws of the United States of America to undertake any action affecting
the Bank, nothing in this Order shall in any way inhibit, estop, bar, or
otherwise prevent the Comptroller from so doing.

(3) Except as otherwise expressly provided herein, any time limitations imposed
by this Order shall begin to run from the effective date of this Order.

(4) The provisions of this Order are effective upon issuance of this Order by
the Comptroller, through his authorized representative whose signature appears
below, and shall remain effective and enforceable, except to the extent that,
and until such time as, any provisions of this Order shall have been amended,
suspended, waived, or terminated in writing by the Comptroller.

(5) In each instance in this Order in which the Board or a Board committee is
required to ensure adherence to and undertake to perform certain obligations of
the Bank, including the obligation to implement plans, policies or other
actions, it is intended to mean that the Board or Board committee shall:

 

  (a) authorize and adopt such actions on behalf of the Bank as may be necessary
for the Bank to perform its obligations and undertakings under the terms of this
Order;

 

25



--------------------------------------------------------------------------------

  (b) require the timely reporting by Bank management of such actions directed
by the Board to be taken under the terms of this Order;

 

  (c) follow-up on any non-compliance with such actions in a timely and
appropriate manner; and

 

  (d) require corrective action be taken in a timely manner of any
non-compliance with such actions.

(6) This Order is intended to be, and shall be construed to be, a final order
issued pursuant to 12 U.S.C. § 1818, and expressly does not form, and may not be
construed to form, a contract binding on the Comptroller or the United States.

(7) The terms of this Order, including this paragraph, are not subject to
amendment or modification by any extraneous expression, prior agreements, or
prior arrangements between the parties, whether oral or written.

IT IS SO ORDERED, this 22nd day of July, 2010.

 

/s/ John W. Quill

John W. Quill Deputy Comptroller for Special Supervision

 

26



--------------------------------------------------------------------------------

UNITED STATES OF AMERICA

DEPARTMENT OF THE TREASURY

COMPTROLLER OF THE CURRENCY

 

In the Matter of:

CommunityOne Bank, N.A.

Asheboro, North Carolina

  

)            

)            

)            

   AA-EC-10-69

STIPULATION AND CONSENT TO THE ISSUANCE

OF A CONSENT ORDER

WHEREAS, the Comptroller of the Currency of the United States of America
(“Comptroller”) intends to initiate cease and desist proceedings against
CommunityOne Bank, Asheboro, North Carolina (“Bank”), pursuant to 12 U.S.C.
§ 1818, through the issuance of a Notice of Charges, for unsafe or unsound
banking practices relating to, among other issues, credit risk management and
loan portfolio management;

WHEREAS, the Bank, in the interest of compliance and cooperation, and without
admitting or denying any wrongdoing, consents to the issuance of a Consent
Order, dated July 22, 2010, (“Order”) by executing this Stipulation and Consent
to the Issuance of a Consent Order;

NOW THEREFORE, the Comptroller, through his authorized representative, and the
Bank, through its duly elected and acting Board of Directors, hereby stipulate
and agree to the following:

ARTICLE I

JURISDICTION

(1) The Bank is a national banking association chartered and examined by the
Comptroller pursuant to the National Bank Act of 1864, as amended, 12 U.S.C. § 1
et seq.

(2) The Comptroller is “the appropriate Federal banking agency” regarding the
Bank, pursuant to 12 U.S.C. §§ 1813(q) and 1818(b).

(3) The Bank is an “insured depository institution” within the meaning of
12 U.S.C. § 1818(b)(1).

 

1



--------------------------------------------------------------------------------

ARTICLE II

ACKNOWLEDGMENTS

(1) The Bank acknowledges that said Order shall be deemed an “order issued with
the consent of the depository institution,” as defined in 12 U.S.C.
§ 1818(h)(2), and consents and acknowledges that said Order shall become
effective upon its issuance and shall be fully enforceable by the Comptroller
under the provisions of 12 U.S.C. § 1818. Notwithstanding the absence of
mutuality of obligation, or of consideration, or of a contract, the Comptroller
may enforce any of the commitments or obligations herein undertaken by the Bank
under his supervisory powers, including 12 U.S.C. § 1818, and not as a matter of
contract law. The Bank expressly acknowledges that neither the Bank nor the
Comptroller has any intention to enter into a contract.

(2) The Bank also expressly acknowledges that no officer or employee of the
Comptroller has statutory or other authority to bind the United States, the U.S.
Treasury Department, the Comptroller, or any other federal bank regulatory
agency or entity, or any officer or employee of any of those entities to a
contract affecting the Comptroller’s exercise of his supervisory
responsibilities.

ARTICLE III

WAIVERS

(1) The Bank, by signing this Stipulation and Consent, hereby waives:

 

  (a) the issuance of a Notice of Charges pursuant to 12 U.S.C. § 1818(b);

 

  (b) any and all procedural rights available in connection with the issuance of
the Order;

 

  (c) all rights to a hearing and a final agency decision pursuant to 12 U.S.C.
§ 1818(i) or 12 C.F.R. Part 19;

 

2



--------------------------------------------------------------------------------

  (d) all rights to seek any type of administrative or judicial review of the
Order; and

 

  (e) any and all rights to challenge or contest the validity of the Order.

ARTICLE IV

OTHER PROVISIONS

(1) The provisions of this Stipulation and Consent shall not inhibit, estop,
bar, or otherwise prevent the Comptroller from taking any other action affecting
the Bank if, at any time, the Comptroller deems it appropriate to do so to
fulfill the responsibilities placed upon him by the several laws of the United
States of America.

IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller as his
representative, has hereunto set his hand on behalf of the Comptroller.

 

/s/ John W. Quill

   

    July 22, 2010

  John W. Quill     Date   Deputy Comptroller for Special Supervision      

 

3



--------------------------------------------------------------------------------

IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board of
Directors of the Bank, have hereunto set their hands on behalf of the Bank.

 

/s/ Jacob Alexander

   

    July 22, 2010

  Jacob Alexander     Date  

/s/ Larry Brooks

   

    July 22, 2010

  Larry Brooks     Date  

/s/ R. Larry Campbell

   

    July 22, 2010

  R. Larry Campbell     Date  

/s/ James M. Campbell, Jr.

   

    July 22, 2010

  James M. Campbell, Jr.     Date  

 

   

 

  Darrell L. Frye     Date  

/s/ Hal F. Huffman

   

    July 22, 2010

  Hal F. Huffman     Date  

/s/ Thomas A. Jordan

   

    July 22, 2010

  Thomas A. Jordan     Date  

/s/ Lynn Lloyd

   

    July 22, 2010

  Lynn Lloyd     Date  

/s/ Ray McKenney

   

    July 22, 2010

  Ray McKenney     Date  

/s/ Eugene B. McLaurin, II

   

    July 22, 2010

  Eugene B. McLaurin, II     Date  

/s/ R. Reynolds Neely, Jr.

   

    July 22, 2010

  R. Reynolds Neely, Jr.     Date  

 

4



--------------------------------------------------------------------------------

/s/ J. M. Ramsay, III

   

    July 22, 2010

  J. M. Ramsey, III     Date  

/s/ Susanne Rudy

   

    July 22, 2010

  Suzanne Rudy     Date  

/s/ Carl Yale

   

    July 22, 2010

  Carl Yale     Date  

 

5